— Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered August 9, 1988, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree and sentencing her to two definite terms of one year’s imprisonment to run concurrently, is unanimously affirmed.
Defendant’s conviction was supported by the weight of the evidence. When viewed in a light most favorable to the People, a rational trier of fact could have found that the elements of the crime had been proven beyond a reasonable *364doubt. (People v Foster, 64 NY2d 1144, 1146 [1985].) Further, in cases such as this, where conflicting evidence is presented by the People and the defendant, determinations as to credibility and the weight to be accorded each witness’s testimony are best left to the jury, and their determination is to be accorded great weight on appeal. (People v Bleakley, 69 NY2d 490 [1987]; People v Malizia, 62 NY2d 755 [1984], cert denied 469 US 932 [1984].) Concur — Sullivan, J. P., Carro, Milonas, Ellerin and Wallach, JJ.